—Appeal by the defendant from two judgments of the Supreme Court, Richmond County (Kuffner, J.), both rendered April 5, 1994, convicting him of burglary in the first degree (two counts), burglary in the second degree, robbery in the first degree, robbery in the second degree, attempted burglary in the second degree, assault in the second degree (two counts), possession of burglar’s tools, criminal mischief in the fourth degree, resisting arrest, and attempted escape in the second degree under Indictment No. 189/92, upon a jury verdict, and escape in the first degree under Indictment No. 352/89, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Under the totality of the circumstances of this case, we find that the defendant received the effective assistance of counsel at the trial under Indictment No. 189/92 (see, People v Benevento, 91 NY2d 708).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.